DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated August 23, 2021 was submitted on December 23, 2021.  Claim 1 was amended.  Claims 1-15 are currently pending.  Claims 5-13 have been withdrawn from consideration.
Applicant's arguments regarding the prior art rejections of claims 1-4, 14 and 15 have been fully considered but they are not persuasive and the rejections of these claims have been maintained as detailed below.  The limitation added to claim 1 has also been addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 14 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Howe et al. (German Patent Publication No. DE 10 2011 050 102 A1, machine language translation provided and cited below, cited in previous Office Action) in view of Fox et al. (U.S. Patent Application Publication No. 2013/0216757 A1, cited in previous Office Action) and Dreier et al. (German Patent Publication No. DE 10 2014 008 665 A1, machine language translation provided and cited below, cited in previous Office Action).
Regarding claim 1, Howe discloses a method for manufacturing a component for use in a vehicle interior ([0035] of Howe, manufacture of automotive B-pillar which is an interior component), comprising the following steps: receiving a flat, bendable element by way of at least one holding element (FIG. 1A of Howe, fiber composite mat #1 picked up by grippers #3), and the holding element points in the direction of a second half of the shaping tool which is arranged opposite the first half of the shaping tool (FIG. 1A of Howe, grippers #3 point towards mold #2); bending the flat, bendable element by way of at least partial retraction or extension of the grippers into the first half of the shaping tool and out of the first half of the shaping tool respectively (FIG. 1B of Howe, fiber composite mat #1 bent by retraction and extension of 
Howe does not specifically disclose that the gripper is arranged on a cylinder pin extendably and retractably arranged in a guide hole in a first half of a shaping tool, wherein the holding element is sinkable into the guide hole such that the holding element terminates with an outer edge of the guide hole in an essentially planar manner and bending the flat, bendable element by way of at least partial retraction or extension of the cylinder pin.  Moreover, Howe depicts the grippers being extended and retracted (FIGS. 1A-1C) and discloses that the grippers pass through the presser element (Abstract of Howe) but does not disclose guide holes or the mechanism use to extend and retract the grippers.  Howe, however, discloses that the gripper can be a needle gripper or a suction gripper combined with a needle gripper ([0028] of Howe).  Fox discloses a method for manufacturing a vehicle trim component which includes disposing a fiber panel onto a surface of a mold using a retractable pin assembly (Abstract, FIG. 13 of Fox).  As 
Howe also does not specifically disclose that the holding element (i.e., gripper) is arranged in a movable manner on the cylinder pin.  Dreier, however, discloses a device for transporting a depositing fiber products comprising a gripping device and a plurality of grippers wherein the grippers are movably arranged on pins of the gripping device ([0008], [0030], FIGS. 3A-3C of Dreier).  According to Dreier, the device allows for deforming the fiber product into a particular shape during transport and placed precisely on a shaping tool without folds ([0008], FIGS. 3A-3C of Dreier).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to arrange the grippers in a movable manner on the cylinder pin in the modified method in order to allow for deforming the fiber product into a particular shape during transport and placed precisely on a shaping tool without folds as disclosed by Dreier ([0008], [0030], FIGS. 3A-3C of Dreier).  
Regarding claim 2, Howe discloses that the flat, bendable element is received by way of at least three holding elements (FIG. 1 of Howe, 4 grippers depicted) which would be arranged on cylinder pins in the modified method (see obviousness analysis regarding claim 1 above).
Regarding claim 3, Howe discloses that the flat, bendable element bears on a surface of the first half of the shaping tool in a retracted condition of the grippers (FIG. 1C of Howe, fiber composite mat #1 bears on surface of molding strips #5 with outer grippers #3a and #3d in retracted position) which would be arranged on cylinder pins in the modified method (see obviousness analysis regarding claim 1 above).  Accordingly, at least one of the cylinder pins (i.e., the actuating mechanisms for the outer grippers) would be in a retracted condition in the modified method.
Regarding claim 4, Howe discloses that the flat, bendable element is a glass plate ([0008] of Howe, fiber composite material mat #1 can be a glass fiber mat; glass fiber mat would be a plate or a flat thin piece of material comprising glass or a “glass plate”).
Regarding claim 14, Dreier discloses that the at least one holding element is arranged in the movable manner on the cylinder pin via a rotary joint or a ball joint ([0009], FIGS. 3A-3C of Dreier, movement of grippers can be rotary movement thereby requiring a rotary joint between the gripper and the pin).
Regarding claim 15, Howe discloses that the holding element is a suction cup or a magnetic holding element ([0028] of Howe, suction gripper; claim only requires one of the recited gripper types).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that the cited references fail to disclose or suggest that the holding element is sinkable into the guide hole such that the holding element terminates with an outer edge of the guide hole in an essentially planar manner (pg. 7, 1st full ¶ of the amendment).  Fox, however, discloses that the end of the holding pin #134 is essentially planar with an outer edge of the guide hole (FIG. 17 of Fox).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571)270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746